ACCEPTED
                                                                                          01-14-00807-CR
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      2/9/2015 9:38:08 AM
                                                                                     CHRISTOPHER PRINE
                                                                                                   CLERK

                         No. 1-14-00807-CR
                                 In the
                          Court of Appeals                   FILED IN
                                                      1st COURT OF APPEALS
                                For the                   HOUSTON, TEXAS
                        First District of Texas       2/9/2015 9:38:08 AM
                              At Houston              CHRISTOPHER A. PRINE
                                                   Clerk

                             No. 1923909
               In County Criminal Court of Law No. 12
                      Of Harris County, Texas
                     
             ALLISON LEIGH CAMPBELL, Appellant
                                   V.
                     THE STATE OF TEXAS
                               Appellee
                     
     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                        
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

      1. The appellant was charged with driving while intoxicated, alleged to

         have occurred on October 13, 2013 . Appellant was convicted and

         sentenced to one year in the Harris County Jail, probated for one year,

         and a five hundred dollar fine on September 10, 2014. Appellant gave

         notice of appeal on September 24, 2014.

      2. The State’s brief is due on February 9, 2015. The State hereby requests

         an extension for the filing of the State’s brief until March 11th, 2015.
3. The following facts are relied upon to show good cause for an extension

   of time to allow the State to file its brief:


The undersigned attorney started work at the District Attorney’s Office on
January 26th, 20015, and has filed two briefs within that amount of time.

      1) Matthew Vincent Woodard v. The State of Texas
           No. 14-13-00609-CR
           State’s Brief filed January 28, 2015

      2) Arturo Chaves v. The State of Texas
            No. 14-13-00609-CR
            State’s Brief filed February 2, 2015

      3) Louis Charles Kirk v. The State of Texas
           No. 14-14-00168-CR
           State’s Brief filed February 5, 2015

In addition, the undersigned attorney has been assigned the following briefs
in addition to the brief due today.

       1) Robinson v. The State of Texas
          No. 1-14-00656-CR
          State’s Brief due February 11, 2015

       2) Hollins v. The State of Texas
          No. 1-14-00744-CR and 1-14-00746-CR
          State’s Brief due March 4, 2015

       3) Puckett v. The State of Texas
          No. 14-14-00313-CR
          State’s Brief due March 9, 2015


4. This is the State’s first request for an extension of time to file its brief.
         WHEREFORE, the State prays that this Court will grant the requested

         extension.



                                                 Respectfully submitted,

                                                 /s/ Kimberly Stelter
                                                 KIMBERLY STELTER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 Stelter_Kimberly@dao.hctx.net
                                                 TBC No. 19141400

                          CERTIFICATE OF SERVICE
    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:

      Paul Mewis
      Attorney at Law
      4202 Windy Chase Lance
      Katy, Texas 77494
      paul@mewislaw.com



                                                 /s/ Kimberly Stelter
                                                 KIMBERLY STELTER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826

February 9, 2015